Citation Nr: 1109425	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  08-19 833A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for renal cell carcinoma.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to November 1968, including service in the Republic of Vietnam from November 1967 to November 1968.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Buffalo, New York, Department of Veterans Affairs (VA) Regional Office (RO).

The issue of service connection for renal cell carcinoma is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Hypertension was not identified during service and the preponderance of the competent evidence is against finding that the Veteran's current hypertension is causally related to his military service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in January 2007 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Hypertension

Hypertension, like renal cell carcinoma, is not a presumptive disease associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  However, even if the Veteran does not meet the requirements of 38 C.F.R. § 3.309, the claim still can be reviewed to determine if service connection can be established on a direct basis. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran is not precluded from establishing service connection with proof of actual direct causation).

Direct service connection requires competent and credible evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Private treatment records show a diagnosis of hypertension.  This diagnosis was confirmed by the May 2008 VA medical examiner.

The second requirement for direct service connection is competent and credible evidence of an in-service occurrence or aggravation of a disease or injury.  Davidson, 581 F.3d 1313.  Under Diagnostic Code (DC) 7101, note 1, the term "hypertension" is defined as diastolic blood pressure that is predominantly 90mm. or greater, and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160mm. or greater, with a diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 4.104.  

In this case, there is no record of a diagnosis of hypertension during service or any in-service blood pressure readings that would indicate hypertension.  Indeed, at no time in service is diastolic pressure higher than 74.  Moreover, systolic pressure never reaches or exceeds 160.   At the time of his separation, the Veteran's blood pressure was 159/74.  No higher readings are shown.  Thus, the criteria under 38 C.F.R. § 4.104 have not been satisfied by the in-service medical evidence.  

As a chronic disease listed under 38 C.F.R. § 3.309, hypertension may be presumed to have been incurred in service, if it is manifested to a degree of 10 percent within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, there are no blood pressure readings consistent with the criteria under 38 C.F.R. § 4.104 shown within the first post-service year.  In fact, the first recorded diagnosis of hypertension is seen in November 1997 hospital records, which note a history of hypertension but do not specify an onset date.  More recent records note a history of hypertension, first diagnosed in 1990, which is still more than 20 years after the Veteran left active duty service.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, the Veteran here has not asserted a history of lay observable symptomatology such as to establish continuity back to service.  In sum, the evidence does not support a grant of direct service connection here.

Alternately, the Veteran has claimed entitlement to service connection for hypertension secondary to his service connected diabetes mellitus.  Secondary service connection requires (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

As explained above, the Veteran has a current diagnosis of hypertension.  Furthermore, the Board notes that he is service-connected for diabetes mellitus.  The remaining question is whether there is a causal connection between his service connected diabetes mellitus and his hypertension.  To this end, the Veteran underwent a VA medical examination in May 2008.  That examiner opined that there was no evidence that the Veteran's diabetes had aggravated or complicated his hypertension.  As this conclusion was reached following a review of the claims folder and after a physical evaluation of the Veteran, it is found to have probative weight.  Moreover, no other competent medical evidence refutes this opinion.  

The Veteran may believe that his hypertension is secondary to his diabetes mellitus.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

In sum, the Board finds that the preponderance of the medical evidence is against service connection for hypertension.  The benefit sought on appeal is accordingly denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to service connection for hypertension is denied.


REMAND

With regard to the renal cell carcinoma claim, the record indicates that the Veteran served in the Republic of Vietnam during the Vietnam era and is therefore presumed exposed to herbicides.  Likewise, the record includes a diagnosis of renal cell carcinoma.

Under the VCAA, VA is obligated to obtain a VA medical opinion for claims in cases, such as this one, where there is (1) evidence of a current disability, (2) evidence of an in-service event, injury, or disease, and (3) an indication that there may be a connection between the two.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The May 2008 VA medical examiner incorrectly deferred to the presumptive list of cancers associated with herbicide exposure in lieu of offering an opinion as to whether a nexus exists between the Veteran's presumed herbicide exposure and the current renal cell carcinoma.  If the Veteran had a diagnosis of one of the cancers listed under 38 C.F.R. § 3.309(e), a medical opinion would not be necessary.  As renal cell carcinoma is not one of the presumptive conditions, a medical nexus opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA oncology examination to determine the nature and etiology of the Veteran's renal cell carcinoma.  The claims folder should be available to and reviewed by the examiner.  All indicated testing should be conducted.  The examiner should opine whether it is at least as likely as not that the Veteran's current renal cell carcinoma is related to his military service, including the in-service herbicide exposure. 

2.  Thereafter, the RO/AMC should readjudicate the claim of service connection for renal cell carcinoma in light of the additional evidence obtained.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


